A motion is made in connection with the application for a rehearing, asking this court to either dismiss the appeal or transfer it to the Supreme Court for the reason that the pleadings show that the Dairy Farmers Protective League, Inc., has assets exceeding $20,000 in value, of which amount approximately $7,500 is in cash; that this court is without jurisdiction of the case for the reason that relators in seeking to oust respondents as officers of the said League have an interest in taking from respondents the power of control over said assets of the League, which control gives said officers the power to mismanage, destroy or place these assets beyond the reach of relators; that the value of these assets should determine the jurisdiction of the appellate court.
We gave consideration to this question of jurisdiction of the appeal when the case was first before us, thinking that, because of these allegations as to the assets of the corporation, this court did not have jurisdiction of the appeal, thereby making it our duty to transfer the appeal to the Supreme Court on our own motion. However, an examination of the matter convinced us then and convinces us now that this court has jurisdiction of the appeal. *Page 352 
In a suit to oust the officers of a corporation, the test of jurisdiction on appeal is not the amount or value of the funds and assets of the corporation which these officers control and administer, but the salaries of the offices which they hold, as these officers have no right whatever to the funds and assets of the corporation. State ex rel North et al. v. Ermon et al.,133 La. 952, 63 So. 479. There is nothing in the record to show that the salaries of any of the three respondents exceeds $2,000 for the term for which he was elected and is serving.
A further consideration of the merits of the case confirms us in the correctness of the opinion rendered in this matter.
For the above reasons, it is ordered that the motion to dismiss the appeal or transfer it to the Supreme Court is hereby overruled, and the application for a rehearing is refused.